Exhibit 10.1

TAX MATTERS AGREEMENT

BY AND BETWEEN

LEUCADIA NATIONAL CORPORATION

AND

CRIMSON WINE GROUP, LTD.

DATED FEBRUARY 1, 2013

--------------------------------------------------------------------------------



TAX MATTERS AGREEMENT

                    THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of
February 1, 2013, is by and between Leucadia National Corporation, a New York
corporation, (“Leucadia”), and Crimson Wine Group, Ltd., a Delaware corporation
(“Crimson”). Each of Leucadia and Crimson is sometimes referred to herein as a
“Party” and, collectively, as the “Parties.”

                    WHEREAS, the board of directors of Leucadia has determined
that it is in the best interests of Leucadia, its shareholders and Crimson for
Crimson to be a separate publicly-traded company that will operate the Crimson
Business;

                    WHEREAS, Leucadia and Crimson entered into the Separation
Agreement pursuant to which Leucadia agreed to contribute cash and intercompany
debt to the capital of Crimson (the “Contribution”) and to distribute all of the
outstanding stock of Crimson pro rata to its shareholders (the “Distribution”)
as described therein;

                    WHEREAS, prior to consummation of the Distribution, Leucadia
has been the common parent corporation of an affiliated group of corporations
within the meaning of Section 1504 of the Code of which Crimson is a member;

                    WHEREAS, the Parties intend that, for federal income Tax
purposes, the contribution of the Intercompany Indebtedness and the obligation
to make the Cash Contribution (the “Pre-Closing Contribution”) and the
Distribution will qualify as a reorganization within the meaning of Section
368(a) of the Code and a distribution to which Section 355 of the Code applies;
and

                    WHEREAS, the Parties wish to (a) provide for the payment of
Tax liabilities and entitlement to refunds thereof, allocate responsibility for,
and cooperation in, the filing of Tax Returns, and provide for certain other
matters relating to Taxes, and (b) set forth certain covenants and indemnities
relating to the preservation of the intended Tax treatment of the Pre-Closing
Contribution and the Distribution.

                    NOW, THEREFORE, in consideration of the foregoing and the
terms, conditions, covenants and provisions of this Agreement, each of the
Parties mutually covenants and agrees as follows:

ARTICLE I

DEFINITIONS

                    Section 1.01. General. As used in this Agreement, the
following terms shall have the following meanings:

                    “Affiliated Group” means an affiliated group of corporations
within the meaning of Section 1504(a) of the Code, or any other group filing
consolidated, combined or unitary Tax Returns under state, local or foreign Law.

--------------------------------------------------------------------------------



                    “Agreement” has the meaning set forth in the preamble to
this Agreement.

                    “Closing Date” means the date on which the Distribution
occurs.

                    “Code” means the Internal Revenue Code of 1986, as amended.

                    “Contribution” has the meaning set forth in the recitals to
this Agreement.

                    “Counsel” means Weil, Gotshal & Manges LLP.

                    “Crimson” has the meaning set forth in the preamble to this
Agreement.

                    “Disqualifying Action” means (i) any breach by Crimson or
any member of the Crimson Group of any representation, warranty or covenant made
by them in this Agreement or (ii) any event (or series of events) involving the
capital stock of Crimson that, in either case, would negate the Tax-Free Status
of the Transactions; provided, however, the term “Disqualifying Action” shall
not include any action required or expressly permitted under any Transaction
Document or that is undertaken pursuant to the Contribution or the Distribution.

                    “Distribution” has the meaning set forth in the recitals to
this Agreement.

                    “Extraordinary Transaction” shall mean any action that is
not in the ordinary course of business, but shall not include any action that is
undertaken pursuant to the Contribution or Distribution.

                    “Final Determination” means the final resolution of
liability for any Tax for any taxable period, by or as a result of (i) a final
decision, judgment, decree or other order by any court of competent jurisdiction
that can no longer be appealed; (ii) a final settlement with the IRS, a closing
agreement or accepted offer in compromise under Section 7121 or 7122 of the
Code, or a comparable agreement under the Laws of other jurisdictions, that
resolves the entire Tax liability for any taxable period; or (iii) any other
final resolution, including by reason of the expiration of the applicable
statute of limitations or the execution of a pre-filing agreement with the IRS
or other Taxing Authority.

                    “Indemnifying Party” means the Party from which the other
Party is entitled to seek indemnification pursuant to the provisions of Section
2.01.

                    “Indemnified Party” means the Party that is entitled to seek
indemnification from the other Party pursuant to the provisions of Section 2.01.

                    “Information” has the meaning set forth in Section 4.01.

                    “Information Request” has the meaning set forth in Section
4.01.

                    “IRS” means the Internal Revenue Service or any successor
thereto, including its agents, representatives and attorneys.

                    “Leucadia” has the meaning set forth in the preamble to this
Agreement.

2

--------------------------------------------------------------------------------



                    “Opinion” means the opinion of Counsel with respect to
certain Tax aspects of the Pre-Closing Contribution and the Distribution.

                    “Party” has the meaning set forth in the preamble to this
Agreement.

                    “Pre-Closing Contribution” has the meaning set forth in the
recitals to this Agreement.

                    “Separation Agreement” means the Separation Agreement by and
between the Parties dated February 1, 2013.

                    “Tax” means (i) all taxes, charges, fees, duties, levies,
imposts, or other similar assessments, imposed by any federal, state or local or
foreign governmental authority, including income, gross receipts, excise,
property, sales, use, license, capital stock, transfer, franchise, payroll,
withholding, social security, value added, real property transfer, intangible,
recordation, registration, documentary, stamp and other taxes of any kind
whatsoever and (ii) any interest, penalties or additions attributable thereto.

                    “Tax Detriment” shall mean an increase in the Tax liability
(or reduction in refund or credit or item of deduction or expense, including any
carryforward) of a taxpayer (or of the Affiliated Group of which it is a member)
for any taxable period.

                    “Tax-Free Status of the Transactions” means the
qualification of the Pre-Closing Contribution and the Distribution as a
reorganization within the meaning of Section 368(a) of the Code and a
distribution to which Section 355 of the Code applies and in which the Crimson
Common Stock distributed is “qualified property” under Section 361(c) of the
Code.

                    “Taxing Authority” means any governmental authority or any
subdivision, agency, commission or entity thereof or any quasi-governmental or
private body having jurisdiction over the assessment, determination, collection
or imposition of any Tax (including the IRS).

                    “Tax Item” shall mean any item of income, gain, loss,
deduction, expense or credit, or other attribute that may have the effect of
increasing or decreasing any Tax.

                    “Tax Matter” has the meaning set forth in Section 4.01.

                    “Tax Notice” has the meaning set forth in Section 2.04.

                    “Tax Return” means any return, report, certificate, form or
similar statement or document (including any related or supporting information
or schedule attached thereto and any information return, or declaration of
estimated Tax) supplied or required to be supplied to, or filed with, a Taxing
Authority in connection with the payment, determination, assessment or
collection of any Tax or the administration of any Laws relating to any Tax and
any amended Tax return or claim for refund.

                    “Transaction Documents” means this Agreement, the Separation
Agreement and the Administrative Services Agreement.

3

--------------------------------------------------------------------------------



                    “Transaction Taxes” shall mean any Tax Detriment incurred by
Leucadia, Crimson or their Affiliates as a result of the Pre-Closing
Contribution or the Distribution failing to qualify as a reorganization within
the meaning of Section 368(a) of the Code and a distribution to which Section
355 of the Code applies or corresponding provisions of other applicable Laws
with respect to Taxes.

                    “Transfer Taxes” means all sales, use, transfer, real
property transfer, intangible, recordation, registration, documentary, stamp or
similar Taxes imposed on the Contribution or the Distribution.

                    “Treasury Regulations” means the final and temporary (but
not proposed) income Tax regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

                    Section 1.02. Additional Definitions. Capitalized terms not
defined in this Agreement shall have the meaning ascribed to them in the
Separation Agreement.

ARTICLE II

ALLOCATION, PAYMENT AND INDEMNIFICATION

                    Section 2.01. Responsibility for Taxes; Indemnification.

                    (a)     Leucadia shall be responsible for and shall pay, and
shall indemnify and hold harmless the members of the Crimson Group for, all Tax
liabilities (and any loss, cost, damage or expense, including reasonable
attorneys’ fees and costs, incurred in connection therewith) attributable to (i)
any Taxes of the members of the Leucadia Group paid or filed on a separate
company basis or on an Affiliated Group basis; (ii) any Transaction Taxes; and
(iii) all Transfer Taxes; except, in each case, for Taxes that arise from or are
attributable to a Disqualifying Action.

                    (b)     Crimson shall be responsible for and shall pay, and
shall indemnify and hold harmless the members of the Leucadia Group for, all Tax
liabilities (and any loss, cost, damage or expense, including reasonable
attorneys’ fees and costs, incurred in connection therewith) attributable to (i)
any Taxes of the members of the Crimson Group not described in Section 2.01(a);
and (ii) any Taxes that arise from or are attributable to a Disqualifying
Action.

                    (c)     If the Indemnifying Party is required to indemnify
the Indemnified Party pursuant to this Section 2.01, the Indemnified Party shall
submit its calculations of the amount required to be paid pursuant to this
Section 2.01, showing such calculations in sufficient detail so as to permit the
Indemnifying Party to understand the calculations. Subject to the following
sentence, the Indemnifying Party shall pay to the Indemnified Party, no later
than 20 days after the Indemnifying Party receives the Indemnified Party’s
calculations, the amount that the Indemnifying Party is required to pay the
Indemnified Party under this Section 2.01. If the Indemnifying Party disagrees
with such calculations, it must notify the Indemnified Party of its disagreement
in writing within 15 days of receiving such calculations.

4

--------------------------------------------------------------------------------



                    (d)     For all Tax purposes, the Leucadia Group and the
Crimson Group agree to treat (i) any payment required by this Agreement (other
than payments with respect to interest accruing after the Effective Time) as
either a contribution by Leucadia to Crimson or a distribution by Crimson to
Leucadia, as the case may be, occurring immediately prior to the Effective Time
and (ii) any payment of interest or non-federal Taxes by or to a Taxing
Authority as taxable or deductible, as the case may be, to the party entitled
under this Agreement to retain such payment or required under this Agreement to
make such payment, in either case except as otherwise mandated by applicable
Law.

                    (e)     The amount of any indemnification payment pursuant
to this Section 2.01 shall be reduced by the amount of any reduction in Taxes
actually realized by the Indemnified Party by the end of the taxable year in
which the indemnity payment is made, and shall be increased if and to the extent
necessary to ensure that, after all required Taxes on the indemnity payment are
paid (including Taxes applicable to any increases in the indemnity payment under
this Section 2.01(e)), the Indemnified Party receives the amount it would have
received if the indemnity payment was not taxable.

                    Section 2.02. Preparation of Tax Returns.

                    (a)     Leucadia shall prepare and timely file (taking into
account applicable extensions) all Tax Returns with respect to which it is
responsible for any Taxes shown thereon under Section 2.01(a)(i). Leucadia shall
be entitled to all refunds shown to be due and payable on such Tax Returns.

                    (b)     Subject to any arrangement under the Administrative
Services Agreement, Crimson shall prepare and timely file (taking into account
applicable extensions) all Tax Returns with respect to which it is responsible
for any Taxes shown thereon under Section 2.01(b)(i). Crimson shall be entitled
to all refunds shown to be due and payable on such Tax Returns.

                    (c)     Notwithstanding anything to the contrary in this
Agreement, for all Tax purposes, the parties shall report any Extraordinary
Transactions that are caused or permitted to occur by Crimson or any of its
Subsidiaries on the Closing Date after the completion of the Distribution as
occurring on the day after the Closing Date pursuant to Treasury Regulation
Section 1.1502-76(b)(1)(ii)(B) or any similar or analogous provision of state,
local or foreign Law. Leucadia shall not make a ratable allocation election
pursuant to Treasury Regulation Section 1.1502-76(b)(2)(ii)(D) or any similar or
analogous provision of state, local or foreign Law.

5

--------------------------------------------------------------------------------



                    Section 2.03. Payment of Sales, Use or Similar Taxes. All
Transfer Taxes, shall be borne solely by Leucadia. Notwithstanding anything in
Section 2.03 to the contrary, the Party required by applicable Law shall remit
payment for any Transfer Taxes and duly and timely file any related Tax Returns,
subject to any indemnification rights it may have against the other Party, which
shall be paid in accordance with Section 2.01(c). Crimson, Leucadia and their
respective Affiliates shall cooperate in (i) determining the amount of such
Taxes, (ii) providing all available exemption certificates and (iii) preparing
and timely filing any and all required Tax Returns for or with respect to such
Taxes with any and all appropriate Taxing Authorities.

                    Section 2.04. Audits and Proceedings.

                    (a)     Notwithstanding any other provision hereof, if after
the Closing Date, an Indemnified Party or any of its Affiliates receives any
notice, letter, correspondence, claim or decree from any Taxing Authority (a
“Tax Notice”) and, upon receipt of such Tax Notice, believes it has suffered or
potentially could suffer any Tax liability for which it is indemnified pursuant
to Section 2.01, the Indemnified Party shall deliver such Tax Notice to the
Indemnifying Party within 10 days of the receipt of such Tax Notice; provided,
however, that the failure of the Indemnified Party to provide the Tax Notice to
the Indemnifying Party shall not affect the indemnification rights of the
Indemnified Party pursuant to Section 2.01, except to the extent that the
Indemnifying Party is prejudiced by the Indemnified Party’s failure to deliver
such Tax Notice. The Indemnifying Party shall have the right to handle, defend,
conduct and control, at its own expense, any Tax audit or other proceeding that
relates to such Tax Notice; provided that, in all events, Leucadia shall have
the right to control any Tax audit or proceeding relating to Transaction Taxes
or the Tax-Free Status of the Transactions. The Indemnifying Party shall also
have the right to compromise or settle any such Tax audit or other proceeding
that it has the authority to control pursuant to the preceding sentence subject,
in the case of a compromise or settlement that could adversely affect the
Indemnified Party, to the Indemnified Party’s consent, which consent shall not
be unreasonably withheld. If the Indemnifying Party fails within a reasonable
time after notice to defend any such Tax Notice or the resulting audit or
proceeding as provided herein, the Indemnifying Party shall be bound by the
results obtained by the Indemnified Party in connection therewith. The
Indemnifying Party shall pay to the Indemnified Party the amount of any Tax
liability within 15 days after a Final Determination of such Tax liability.

                    (b)     If after the Closing Date, Leucadia, Crimson or any
of their respective Affiliates receive a Tax Notice that could have an impact on
a member of the other Group, Leucadia or Crimson, as applicable, shall deliver
such Tax Notice to the other Party within 10 days of the receipt of such Tax
Notice.

                    Section 2.05. Carrybacks. To the extent permitted by
applicable Law, neither Crimson nor any of its Affiliates shall carry back any
federal income Tax Item to any taxable period (or portion thereof) ending on or
before the Closing Date.

6

--------------------------------------------------------------------------------



ARTICLE III

TAX-FREE STATUS OF THE DISTRIBUTION

                    Section 3.01. Representations and Warranties.

                    (a)     Crimson. Crimson hereby represents and warrants or
covenants and agrees, as appropriate, that the facts presented and the
representations made in the representation letter from Crimson addressed to
Counsel supporting the Opinion are, or will be from the time presented or made
through and including the Effective Time and thereafter, true, correct and
complete in all respects.

                    (b)     Leucadia. Leucadia hereby represents and warrants or
covenants and agrees, as appropriate, that the facts presented and the
representations made in the representation letter from Leucadia addressed to
Counsel supporting the Opinion any other materials delivered or deliverable by
Leucadia in connection with the rendering by Counsel of the Opinion are, or will
be from the time presented or made through and including the Effective Time and
thereafter, true, correct and complete in all respects.

                    (c)     No Contrary Knowledge. Each of Leucadia and Crimson
represents and warrants that it knows of no fact that may cause the Tax
treatment of the Pre-Closing Contribution or the Distribution to be other than
the Tax-Free Status of the Transactions.

                    Section 3.02. Restrictions Relating to the Distribution.

                    (a)     General. Neither Leucadia nor Crimson shall take or
fail to take, nor shall Leucadia or Crimson permit any member of their
respective Group to take or fail to take, as applicable, any action within its
control that would negate the Tax-Free Status of the Transactions.

                    (b)     Tax Reporting. Each of Leucadia and Crimson
covenants and agrees that it will not take, and will cause its respective
Affiliates to refrain from taking, any position on any Tax Return that is
inconsistent with the Tax-Free Status of the Transactions.

7

--------------------------------------------------------------------------------



ARTICLE IV

COOPERATION

                    Section 4.01. General Cooperation. The Parties shall each
cooperate fully (and each shall cause its respective Subsidiaries to cooperate
fully) with all reasonable requests in writing (“Information Request”) from the
other Party, or from an agent, representative or advisor to such Party, in
connection with the preparation and filing of Tax Returns, claims for Tax
refunds, Tax proceedings, and calculations of amounts required to be paid
pursuant to this Agreement, in each case, related or attributable to or arising
in connection with Taxes of any of the Parties or their respective Subsidiaries
covered by this Agreement and the establishment of any reserve required in
connection with any financial reporting (a “Tax Matter”). Such cooperation shall
include the provision of any information reasonably necessary or helpful in
connection with a Tax Matter (“Information”) and shall include, at each Party’s
own cost:

                    (a)     the provision of any Tax Returns of the Parties and
their respective Subsidiaries, books, records (including information regarding
ownership and Tax basis of property), documentation and other information
relating to such Tax Returns, including accompanying schedules, related work
papers, and documents relating to rulings or other determinations by Taxing
Authorities;

                    (b)     the execution of any document (including any power
of attorney) in connection with any Tax proceedings of any of the Parties or
their respective Subsidiaries, or the filing of a Tax Return or a Tax refund
claim of the Parties or any of their respective Subsidiaries;

                    (c)     the use of the Party’s reasonable best efforts to
obtain any documentation in connection with a Tax Matter; and

                    (d)     the use of the Party’s reasonable best efforts to
obtain any Tax Returns (including accompanying schedules, related work papers,
and documents), documents, books, records or other information in connection
with the filing of any Tax Returns of any of the Parties or their Subsidiaries.

                    Each Party shall make its employees, advisors, and
facilities available, without charge, on a reasonable and mutually convenient
basis in connection with the foregoing matters.

                    Section 4.02. Retention of Records. Leucadia and Crimson
shall retain or cause to be retained all Tax Returns, schedules and workpapers,
and all material records or other documents relating thereto in their
possession, until 60 days after the expiration of the applicable statute of
limitations (including any waivers or extensions thereof) of the taxable periods
to which such Tax Returns and other documents relate or until the expiration of
any additional period that any Party reasonably requests, in writing, with
respect to specific material records or documents. A Party intending to destroy
any material records or documents shall provide the other Party with reasonable
advance notice and the opportunity to copy or take possession of such records
and documents. The Parties hereto will notify each other in writing of any
waivers or extensions of the applicable statute of limitations that may affect
the period for which the foregoing records or other documents must be retained.

8

--------------------------------------------------------------------------------



ARTICLE V

MISCELLANEOUS

                    Section 5.01. Tax Sharing Agreements. All Tax sharing,
indemnification and similar agreements, written or unwritten, as between any
member of the Leucadia Group, on the one hand, and any member of the Crimson
Group, on the other (other than this Agreement and any other Transaction
Document), shall be or shall have been terminated no later than the Effective
Time and, after the Effective Time, no member of the Leucadia Group or Crimson
Group shall have any further rights or obligations under any such Tax sharing,
indemnification or similar agreement.

                    Section 5.02. Interest on Late Payments. With respect to any
payment between the Parties pursuant to this Agreement not made by the due date
set forth in this Agreement for such payment, the outstanding amount will accrue
interest at a rate per annum equal to the rate in effect for underpayments under
Section 6621 of the Code from such due date to and including the payment date.

                    Section 5.03. Survival of Covenants. Except as otherwise
contemplated by this Agreement, all covenants and agreements of the Parties
contained in this Agreement shall survive the Effective Time and remain in full
force and effect in accordance with their applicable terms; provided, however,
that the representations and warranties and all indemnification for Taxes shall
survive until 60 days following the expiration of the applicable statute of
limitations (taking into account all extensions thereof), if any, of the Tax
that gave rise to the indemnification; provided, further, that, in the event
that notice for indemnification has been given within the applicable survival
period, such indemnification shall survive until such time as such claim is
finally resolved.

                    Section 5.04. Termination. Notwithstanding any provision to
the contrary, this Agreement may be terminated and the Distribution abandoned at
any time prior to the Effective Time by and in the sole discretion of Leucadia
without the prior approval of any Person, including Crimson. In the event of
such termination, this Agreement shall become void and no party, or any of its
officers and directors, shall have any liability to any Person by reason of this
Agreement. After the Effective Time, this Agreement may not be terminated except
by an agreement in writing signed by each of the Parties to this Agreement.

                    Section 5.05. Severability. If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced under any
Law or as a matter of public policy, all other conditions and provisions of this
Agreement shall remain in full force and effect. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the Parties to this Agreement shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.

                    Section 5.06. Entire Agreement. Except as otherwise
expressly provided in this Agreement, this Agreement constitutes the entire
agreement of the Parties hereto with respect to

9

--------------------------------------------------------------------------------



the subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the Parties hereto
with respect to the subject matter of this Agreement.

                    Section 5.07. Effective Date. This Agreement shall become
effective only upon the occurrence of the Distribution.

                    Section 5.08. Other. Sections 8.1 (Governing Law), 8.4
(Notice), 8.8 (Assignment; No Third-Party Beneficiaries), 8.10 (Amendment), 8.11
(Rules of Construction), 8.12 (Counterparts) and 7.4 (Specific Performance) of
the Separation Agreement are incorporated herein by reference, mutatis mutandis.

[The remainder of this page is intentionally left blank.]

10

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Parties hereto have caused this
Agreement to be executed on the date first written above by their respective
duly authorized officers.

 

 

 

 

LEUCADIA NATIONAL CORPORATION

 

 

 

 

By

/s/ Joseph A. Orlando

 

 

 

 

 

     Name: Joseph A. Orlando

 

 

     Title: Vice President & Chief Financial Officer

 

 

 

 

CRIMSON WINE GROUP, LTD.

 

 

 

 

By

/s/ Patrick DeLong

 

 

 

 

 

     Name: Patrick DeLong

 

 

     Title: Chief Financial & Operating Officer

Signature Page to Tax Matters Agreement

--------------------------------------------------------------------------------